Update Report of ESIA study for 250 MW Solar Power Project.

Ananthapuramu, Andhra Pradesh

EXECUTIVE SUMMARY
E.1 Context Setting

Ayana Renewable Power Pvt. Ltd (ARPPL) had completed the Environmental and Social Impact Assessment
(ESIA) study of the proposed 250 MW Solar Power Project in Ananthapuramu, Andhra Pradesh, India, as per IFC
guidelines in December 2018, through a third party consultant ‘M/S Opensense Labs Private Limited’ (hereinafter
referred to as ‘OSL’).

AIIB is, at present, evaluating a potential investment opportunity into the project. In April 2020, Ayana submitted
the ESIA report to AIIB for a review. AlIB completed the review and shared comments on the ESIA Report with
Ayana.

Ayana engaged ERM for alignment the ESIA Study to AIIB’s comments and the requirements of AIIB’s E&S.
Framework. The work was awarded to ERM in the last week of May 2020 with a quick turnaround time for the
deliverable of ten (10) days from Service Order. The assignment was completed basis desk based assessment of
the data shared (no site visit included), telephonic conversation / video conferencing for discussions with Ayana’s
corporate and site team, other related interactions with relevant stakeholders on land securing process and
compensation.

ERM undertook desk-based review of available documents for the Project from 28th May to 5th June 2020.

E.2 Project and Entities Involved

Ayana Renewable Power Pvt. Ltd (‘Ayana’ or ‘ARPPL' or ‘Client’) has been set up to develop renewable energy
generation capacities in India and its neighbouring countries.

Ayana (ARPPL) through its special purpose vehicle (SPV) Ayana Ananthapuramu Solar Power Ltd (AASPL) is
developing the 250 MW Solar Power Plant within the 1500 MW solar power park at N.P Kunta Mandal of
Ananthapuramu District of Andhra Pradesh Andhra Pradesh.

The solar power park is named Ananthapuramu Ultra Mega Solar Park (1500 MW) and is managed by Andhra
Pradesh Solar Power Corporation Pvt. Ltd. (APSPCL). Out of the total 1500 MW, about 1000 MW capacity solar
power plants have already been commissioned within the Park by several Independent Power Producers (IPP) and
are currently operating and evacuating energy. APSPCL is responsible for providing land that is free of
encumbrance, on lease of 25 years for generating and distributing power along with other allied infrastructure such
as developing and managing transmission line, access road, water supply through pipeline from a water reservoir
constructed within the solar park.

APSPCL was incorporated in the year 2014 under Companies Act 2013 as a joint venture company between SECI
(Solar Energy Corporation of India), APGENCO (Andhra Pradesh Power Generation Corporation Limited) and
NREDCAP (New and Renewable Energy Development Corporation of Andhra Pradesh Limited). The objective was
to plan, develop and operate solar parks in state of Andhra Pradesh under MNRE scheme for development of solar
parks and Ultra Mega Solar power projects in the country, notified on 12th December 2014. In line with this,
APSPCL was designated as Solar Power Park Developer (SPPD) by MNRE for facilitation and implementation of
Ultra Mega Solar Park. Power Purchase Agreement was executed between AASPL and NTPC Ltd. on 17th July
2018.

E.3 Project Overview

The proposed 250 MW solar plant is located in NP Kunta and P. Kothapalli villages of NP Kunta Mandal of
Ananthapur District of Andhra Pradesh. At present, the Project is under construction stage. The proposed site is
situated approximately 30 km West of Kadiri town. Bangalore is the closest airport located at road distance 180 km
from the project site. The rail connectivity to the site is through the Kadiri Railway Station under south central
railway zone which is at a distance of approximately 31 km from the site. The project site entrance is situated right
on State Highway 34 connecting district of Anantapur and Kaddpa of Andhra Pradesh.

Tata Power Solar System Ltd. (TPSSL) has been appointed as the Construction phase contractors. The O & M
contractors have not been finalised at this stage.

The power generated will be evacuated to 33/220kV Pooling Station at 33kV and further will be evacuated to
400/220kV PGCIL Substation.

Total land area of 1274 acres has been allotted on lease basis by APSPCL. Ayana will require 1250 acres of land
for commissioning 250 MW solar project. 1274 Acres of land has been allotted to Ayana which includes unusable
area of 24 Acres. The unusable area includes area of land covered with small hill, natural drain and unsuitable

slopes for the project.

The Project aims to commission first 50 MW by September 2020, next 100 MW by October 2020, balance 100 MW

by November 2020 and balance DC capacity of 125 MW by Dec’20.

E.4 Applicable Reference Framework

The following reference framework is applicable to the Project:

e — Applicable environmental and social regulations and policies in India and the State of Andhra Pradesh.

e International Standards includes the following:

IFC Performance Standards (2012);
IFC/World Bank General EHS Guidelines (2007);

IFC/World Bank EHS Guidelines for Electric Power Transmission and Distribution (2007); and

Asian Infrastructure Investment Bank (AIIB) Environmental and Social Framework (ESF).

E.4.1 Applicability to IFC Performance Standards and AIIB E & S Standards
The following IFC Performance Standards and AIIB E & S standards are applicable to the Project:

S.No.

Description of IFC PS and
AIlB E & Standards

Objectives and Applicability to Project

PS-1 of IFC Performance
Standards 2012
Assessment and
Management of
Environmental and Social
Risks and Impacts. The
client will establish and
maintain a Social and
Environmental

Management System
appropriate to the nature and
scale of the project and
commensurate with the level
of social and environmental
risks and impacts.

AIIB E&S Standards
ESS 1: Environmental and
Social Assessment and
Management

Applicable

This PS and AIIB E & S standard aims to assesses the
existing social and environmental management systems
of Ayana and to identify the gaps with respect to their
functioning, existence and implementation of an
environmental and social management plan (ESMP), a
defined EHS Policy, organization chart with defined roles
and responsibilities, risk identification and management
procedures as well as processes like stakeholder
engagement and grievance management..

ARPPL team is required to have an Environmental and
Social Management System (ESMS) at the Corporate
level which shall be

applicable for all its projects. The ESMS shall include
(but not limited to) the following elements:

= An EHSS policy

= Site Screening mechanism and site selection criteria.
= Identification procedure of risks, impact assessment
and EHS&S management procedures for all phases of its
projects.

= Framework for developing site specific E&S
management programs.

= Organizational structure for ESMS implementation

= Training and capacity building.

= Monitoring and review mechanism.

Schedule for periodic review and update of ESMS.

PS-2 of IFC Performance
Standards 2012

Labour and Working
Conditions

AIIB E&S Standards
ESS-1 - Environmental and
Social Assessment and
Management

Applicable

The project activities will involve hiring of skilled, semi-
skilled and unskilled labourers during the construction
phase and solar plant staff during the operation phase.
The project will have to develop a human resource policy
and ensure non-discrimination and equal opportunity,
protection of the workforce and occupational health and
safety. Therefore, PS 2 and ESS-1 is applicable to the
Project.

PS-3 of IFC Performance
Standards 2012
Resource Efficiency and
Pollution Prevention

Applicable

PS-3 covers the use resources and materials as inputs
and wastes that could affect human health. The objective
of PS-3 are: to avoid or minimize adverse impacts on
human health and the environment by avoiding or
minimizing pollution from project activities; to promote
more sustainable use of resources, including energy and
water, and to reduce project related GHG emissions. Key
themes covered under PS-3 are: pollution prevention,
resource conservation and energy efficiency, wastes,
hazardous materials, emergency preparedness and
response, greenhouse emissions, pesticide use and
management. This PS will assess how Ayana intends to
minimize pollution related impacts, what management
plans and systems are in place, and what measures it
plans to take to conserve and use resources more
efficiently.

The Project construction activities will lead to increased
fugitive dust emissions and loss of vegetation in the area.
The project activities will also lead to increase in ambient
noise level during the construction phase, which may have
potential impact on the nearest settlements situated within
1 km from the project. Furthermore, the project activities
will involve generation of waste and involve abstraction of
water from bore wells and reservoirs. Therefore, PS 3 is
applicable to the Project.

PS-4 of IFC Performance
Standards 2012
Community Health, Safety
and Security

Applicable

This PS-4 requires due diligence to anticipate and avoid
adverse impacts on the health and safety of the affected
community during the project life from both routine and
non-routine circumstances. It also requires to ensure that
the safeguarding of personnel and property is

carried out in accordance with relevant human rights
principles and in a manner that avoids or minimizes risks
to the affected Communities. Key areas of compliance
screened under PS-4 includes: infrastructure/equipment
safety, hazardous material safety, natural resource
issues, exposure to disease, emergency preparedness
and response, and security personnel requirements. The
project would affect the health and safety of the
communities adjacent to it during construction phase.
Movement of large trailers and vehicles used during
construction phase may pose risk of accident and injury to
local community settlements along the route of operations
as well as the labours engaged in the construction work.
Therefore, PS 4 is applicable to the Project.

PS-5 of IFC Performance
Standards 2012

Land Acquisition and
Involuntary Resettlement
AIIB E&S Standards
ESS- 2: Involuntary
Resettlement

Not Applicable

This Performance standard and ESS-2 is not applicable
for the project as there is no physical displacement
understood to have happened due to project related land
procurement.

PS- 6 of IFC Performance
Standards 2012
Biodiversity Conservation
and Sustainable
Management of Living
Natural Resources

Not Applicable

Since, the solar power site is not passing through any
natural habitats. There is no national ecological protected
area and internationally recognized Key Biodiversity area,
Important Bird Area within 10 km of the project footprint.
Therefore, PS 6 is not applicable to the project.

7 PS- 7 of IFC Performance Not Applicable
Standards 2012 This PS and AIIB ESS-3 is not applicable for the project
Indigenous Peoples as it is not set up in a Schedule V area or has Indigenous
AIIB E&S Standards population (referred to Scheduled Tribes (ST) in India),
ESS-3: Indigenous Peoples that is being impacted due to land procurement or other
of AIIB Environmental & project activities.
Social Standards 2016.

8 PS- 8 of IFC Performance Not Applicable:

Standards 2012 For the purposes of PS-8, cultural heritage refers to (i)
Cultural Heritage tangible forms of cultural heritage; (ii) unique natural
features or tangible objects that embody cultural values;
and (iii) certain instances of intangible forms of culture that
are proposed to be used for commercial purposes. The
requirements of PS-8 apply to cultural heritage regardless
of whether or not it has been legally protected or
previously disturbed.

This PS is understood to be not applicable for the project
as the Project site is not located near any cultural heritage
or legally protected sites.

E.4.2 Project Categorisation and Justification

The IFC and AIIB categories are similar in nature and based on the assessment of said categories the Project has
been categorised as Category B based on the following reasoning:

Land use related impacts are restricted to construction phase as impact are mainly in the form of clearing of
vegetation from land prior to construction activities. The potential for alteration of land use of the proposed site has
been assessed as moderate owing to likely alteration of water holding and erosion pattern.

A small proportion of the waste generated during construction phase will be hazardous and will include
waste fuel, grease and waste oil containing rags. Use transformer oil which is also categorised as
hazardous waste will be generated from the plant. If improperly managed, solid waste could create
impacts on soil quality. However, the impact magnitude has been assessed as small as such impacts are
manageable through effective hazardous and other waste management measures.

It is understood that APSPCL is not expected to provide water supply for construction purposes. Ayana is
required to obtain necessary approvals/ permission from local authorities to install bore well or to obtain
access to water from nearest reservoir by tankers. Additionally, use of water resource is also expected
during operation phase for module cleaning activities. APSPCL is responsible for supplying water to the
project proponent along with other solar power project developers. This may put additional stress on water
resources, therefore, the impact significance during operation phase has been assessed as moderate. It
must be noted that additional mitigation measures by the project proponent such as optimizing water
usage, sensitization of water use, regular inspection of water leaks, recycling/ reuse to the extent possible
and opting for dry and semi dry module cleansing mechanisms may reduce the overall impact.

Construction activities will increase fugitive dust emissions during site clearance and other activities such
as increased plying of vehicles will increase vehicular emissions. However, the construction activities are
expected to span over a short period of time (~6 months), and therefore, impact significance on air quality
has been assessed as small. The air emissions during operation phase of the project are expected to be
limited to occasional use of DG units.

Based on ambient noise monitoring conducted for the project (as part of ESIA Study 2018), the noise level
in the project area is within CPCB permissible limit. No settlements are located within 1 km of the project
site. Hence, the receptor sensitivity is assessed to be low. Impact significance over the construction period
has been assessed as negligible owing to limited presence of sensitive receptors within the project vicinity
and as construction activities are expected to span over a short period of time. Noise during operation
phase is expected to be limited to occasional plying of vehicles to and from the site, and running of project
related utilities.

As per the primary and secondary ecological assessment undertaken as part of ESIA Study (2018), the
impact magnitude on habitat, based on Habitat-Impact Assessment Criteria is assessed as negligible.
Based on species sensitivity value, project construction activity is not expected to cause substantial
change in the population of the species or other species dependent on it. Based on Species-Impact
Assessment Criteria the impact magnitude on species was also assessed to be Negligible.

The Project is situated on 1274 Acres of land allotted to Ayana, out of the approximately 7181 Acres of
land for 1500 MW ultra -solar power park. AASPL was not involved in acquisition and procurement of
land. APSPCL was responsible for providing encumbrance free land to AASPL. The land lease agreement
was signed between APSPCL and AASPL on 23rd October 2018, for a period of 25 years. Based on the
review of document, consultation with MRO and limited landowners, it is understood that the Project did
not lead to any physical displacement. However, mitigation measures have been recommended for
AASPL to ensure that compensation paid by APSPCL was paid as per legal requirement. In addition,
mitigations measure are recommended for improving livelihoods of land losers through skill development
activities and employment opportunities.

E.5 Baseline Conditions
E.5.1 Environmental Baseline

Anantapur district has a semi-arid climate, with hot and dry conditions for most of the year. Chitravati River is
around 25 km from the project site. The project area does not fall within any sensitive receptors viz. Wild Life
Sanctuaries, Biosphere Reserves, National Parks etc. There are no archaeological and historical monuments in,
along or near (2.5 km) the project site.

There are few natural nallas (water drain) within the project boundary and will not be altered or impacted by the
project activities. The Galiveedu reservoir adjacent to the project boundary will not be affected as the drainage
(watershed) patterns; structures will not be disturbed and will remain as is. The land required for construction of
250 MW solar park i.e. .1250 acres will be excluding these lands and are marked as unusable land. Total land
allotted to Ayana is 1274 acres (24 acres unusable land).

The ground water in the district is in general suitable for both domestic and irrigation purposes. The Electrical
Conductivity ranges from 569 to 9980 micro Siemens/cm at 250 C. Fluoride concentration in some locations of the
district is more than permissible limit. In some places, it is not suitable for drinking due to the presence of Nitrates.
A total of 993 Fluoride affected villages exist in the district. The proposed project falls in NP Kunta Mandal where
the electrical conductivity is within the permissible limits and is suitable for both domestic and irrigation purposes.

The site experiences semi-arid climate with extreme summer and moderate winters. Incidence of drought occurs
due to inadequate and erratic distribution of rainfall in space and time. The district experiences the temperature
variation between 25°C and 43°C. The year is divided in to summer season from March to May, monsoon season
from June to September, post-monsoon season from October to November. The district receives an average
annual rainfall of 668mm.

E.5.2 Social Baseline

The area of up to 5 km radius from the project boundary (250 MW AASPL solar plant area) has been demarcated
as study area for the project by considering the extent of project impact. This includes Nambulipulikunta (N.P.
Kunta) and Pedaballikothapalle (P. Kothapalle) villages falling within 5 kms from the Project boundary.

The study area has a total population of 7,657.NP Kunta village is the larger in terms of population than P.
Kothapalle village. The sex ratio in the study area is 1002, which is significantly higher than the state, district and
Mandal level sex ratio. The SC population in the study area is about 10.02 % and 3.02 % ST population.

There is only 1 private pre-primary school (1) in the study area. There are 8 Government-run primary schools and
7 private run primary school. There are 4 government run middle schools. There are 2 government run senior
secondary schools.

As per the limited virtual consultations and 2018, ESIA report, it is understood that agriculture is the mainstay of
the local economy of the study area. However, due to lack of irrigation facility and erratic rainfall, people are
diversifying their sources of livelihood.

The WPR (Work Participation ratio)1 of the study area is 52.94 %. This figure suggests the study area villages
have moderate employment rate and as less than 50 % of the people are unemployed in the study area.

Approximately 40 % of the total land is under agriculture use. However, more than 90 % of the land is characterised
as unirrigated land. According to the ESIA report, 2018, majority of households cultivated groundnut in the year
2016, prior to giving away lands to the Project. A large proportion of the area was affected by drought and majority
of the land was left uncultivated. Community reported lack of irrigation facilities and erratic rainfall in the region for
the past six years that has affected agricultural practices negatively. Ground water was available at a depth of more
than 400 ft below ground level. The virtual consultations also suggested that the extent of rainfall has reduced
significantly over the last decade, which makes agriculture less viable in the area.

At the village level, there are no Community Health Centres (CHC) in the study area. There is only 1 Primary Health
Centre (PHC) in NP Kunta village. There are no Maternity and child Welfare centres or TB clinics in the study area.
E.5.3 Ecology baseline

The project area does not fall within 10 km radius of any significant sensitive receptors like Wild Life Sanctuaries,
Biosphere Reserves, and National Parks etc. Removal of herbaceous vegetation from the soil and loosening of the
top soil generally causes soil erosion. However, such impacts are primarily confined to the project site during initial
periods of the construction phase and would be minimized through adoption of mitigation measures like paving and
surface treatment and water sprinkling.

The proposed project site is dry and arid in nature comprising dry, thorny scrubs mixed with pockets of private
agriculture land. The rainfall in the area is scanty. The primary floral survey was limited to record site specific floral
species (woody trees/ small tree species as well as ephemeral ground vegetation).

During the ecological survey conducted as a part of ESIA Study 2018, a few of the forest mammals eg. deer,
rabbits, Antelope were sighted by the survey team during site visit. Domestic animal like cow, sheep, buffalo and
goat are reported in the study area, as per 2018 ESIA. The birds like Crows, Parrots, Doves, Weaver birds and
Mynas were more common among birds. In addition, none of the species are on the International Union for the
Conservation of Nature's (IUCN) Red List of Threatened Species under endangered category.

E.6 Stakeholder Engagement

During the ESIA, ERM identified/profiled the various stakeholders of the project, such as the Land sellers/users of
private/patta land, government land and assigned land, Contractors N.P. Kunta and P. Kothapalle Gram
Panchayats (GPs, Civil Society/ Local NGOs, Regulatory Authorities such as Renewable Energy Development
Corporation of Andhra Pradesh, Andhra Pradesh Power Generation Corporation, Andhra Pradesh Solar Power
Corporation Pvt. Ltd;, District Tehsil Administration, Contractual Labourer, Other Projects in the Solar Park and in
nearby area areas and developed an understanding of their stakes, interests and influences on the project as per
the IFC and AIIB’s standards. This assists in understanding stakeholder views on the project and in identifying
issues that should be taken into account in the prediction and evaluation of impacts.

As per ESIA report, 2018 by ‘M/S Opensense Labs Private Limited’, following feedback was provided by local
community and other stakeholders:

« — Interaction with Local community of N.P Kunta village:

o The community was aware of the Project and expected that it will contribute to the socio-
economic development of the area;

co Villagers from NP Kunta were informed that one of the family members would be given
employment after the completion of proposed project.

o The main perception and notion of the local population of the project area is “due to the
installation of solar power plant there will be increase in employment opportunities, there will be
an increase in their income and their standards of living will increase.

o Few members from the community were concerned over payment of land compensation.
Members of community informed that they do not have ownership of the land (no documents)
however they were enjoying rights over the land and are claiming compensation for the land.

co As per the ESIA report the NGOs and social workers were observed to be supportive to the
project but were not fully aware of the same. They felt that the land being allotted for the project
was not of any significant use due to the barren, undulating, rocky infertile and general lack of
irrigation facilities;

o Expectation of better engagement of local community, employment opportunities and financial
benefit to local people with the upcoming project;

co The Solar power plant would give enough recognition to the drought affected region of
Ananthapur district.

E.7 ARPPL Grievance Redressal Mechanism (GRM) Procedure

The formalised Grievance Redressal Mechanism adopted by ARPPL shall be extended for all its SPVs, including
AASPL. This GRM is developed as part of IMS manual of ARPPL and aims to understand community expectations
and manage any local concerns or grievances in a systematic and transparent manner. AASPL has a special
Grievance Cell comprising of all top management persons and site Managers. The cell is established for addressing
the grievances of third party/ stakeholders, project staff and contracted staffs that has direct contact with project
affected communities. The GRM mentions that information for filing a grievance shall be displayed at site and
details of lodging complaint is provided.

E.8 Key Identified Impacts

E.8.1 Construction phase

Change in Land Use: The main impact on land use could be mainly from clearing of vegetation from land prior to
construction activities. The potential for alteration of land use of the proposed site is moderate as it can alter water
holding and erosion pattern.

Topography: Due to undulating topography, study area exhibit presence of micro drainage channels. Though the
solar power project does not require levelling of land, construction of access road for the project purpose could
potentially alter topography but the chances of that are miniscule.

Soil environment: There will be clearance of vegetation that covers the top soil, site levelling and grading during
the construction phase. These activities will largely affect the top layers of the soil and loss of top soil quality is
envisaged but the effects can be reversed over time.

Waste generation: General construction waste generated onsite will comprise of concrete, steel cuttings/filings,
packaging paper or plastic etc. Municipal solid wastes consisting of food waste, plastic, glass and waste paper will
also be generated by the construction workforce at canteen facility. A small proportion of the waste generated
during construction phase will be hazardous and will include waste fuel, grease and waste oil containing rags.

Water requirement: Approximately 10 KL/Month water will be required for construction activities. It is understood
that during the construction phase, Ayana is required to make its own arrangements to source water for construction
activities. APSPCL is not expected to provide water supply for construction purposes. As reported, presently, the
water is being procured by EPC contractor through water tankers. Approximately 2000 litres of water per day is
used for domestic purpose for which packaged water is procured from nearby villages. It is also reported that Ayana
has plans to install bore wells at the site for emergency purpose. According to CGWB study for Anantapur district,
NP Kunta Mandal where the project site falls is categorised as “semi critical” in terms of ground water development.
Requisite permissions from CGWA will be a obtained prior to installation of any borewells.

In addition, Veligallu reservoir which shares boundary with Ananthapuramu solar power park is considered to be
one of the sources of water for the project.

Air Quality: Air quality in the study area will be impacted in the form of fugitive dust emissions from
construction/installation activities, vehicular emissions and exhaust emissions from DG sets. However, the
construction activities are going to occur for a small period (~6 months).

Ambient Noise: Based on ambient noise monitoring conducted for the project, the noise level in the project area
is within CPCB permissible limit. No settlements are located within 1 km of the project site.

Community and Occupational Health and Safety: The construction phase activities such as installation of solar
PV panels, construction of transmission lines and substations and movement of material and personnel may result
in impacts on the health and safety of the workers and the community. These activities will involve the use of heavy
machinery and live transmission power lines. These will be consistent across project life cycle (construction,
operation and decommissioning stages) and therefore the impacts would be similar in nature.

Vegetation Clearance and Construction Activity: The Project site is located in dry and arid in nature comprising
dry, thorny scrubs mixed with pockets of private agriculture land. Considering the fact that the site is already in
construction phase and vegetation clearance has already been done, displacement of some species (reptiles,
smaller mammals etc.) could have already happened.

Reduction of Land-holding and loss of agricultural income- The Project is being developed by AASPL is
situated on 1274 Acres of land allotted to Ayana, out of the approximately 7181 Acres of land for 1500 MW ultra -
solar power park. The land lease agreement was signed between Andhra Pradesh Solar Power Corporation Pvt.
Ltd. and AASPL on 23rd October 2018, for a period of 25 years. As per the data provided, 3.6% of land for the
Solar Park is purchased from private land sellers, while the rest is Government land and Assigned Land3. The land
procurement for the Solar Park was under the scope of APSPCL, along with assistance from the state government
and District Revenue Department of Ananthapuramu, as per The Right to Fair Compensation and Transparency in
Land Acquisition, Rehabilitation & Resettlement Act, 2013 (No. 30 of 2013) — Andhra Pradesh. As per information
collected during primary socio-economic survey and presented in 2018 ESIA report, approximately 1200 families
are getting directly or indirectly affected by the overall project activities. It is understood that the Project did not
result in any Physical displacement.
Impact on local economy and employment:. It is understood that the Project will generate approximately 700-
800 skilled and unskilled jobs during construction phase and most of the workers will be locally sourced.

Labour Influx: During the construction phase and operation phase, it is estimated that the project will require
approximately 700-800 unskilled labourers. As reported majority of them will be sourced from the local labour pool.
It is understood that the labour camp will be constructed in NP Kunta village, i.e. 1.5 km from the Project boundary.
If migrant labour are hired, there is a high likelihood of regular interaction between the local community and migrant
labourers. If not monitored; these interactions may create interpersonal and communal conflicts due to differences
in cultures, beliefs, social practices, food habits etc. moreover, these interactions can also lead to spread of
transferable diseases.

E.8.2 Operational phase

Soil environment: In the operation phase, soil compaction and erosion may occur due to vehicle movement, which
only happens during the occasional maintenance activities.

Waste generation: The waste generated from project includes domestic solid waste at SCADA building and
substation and hazardous waste like waste oil and lubricants and oil containing jutes and rags will be generated
during maintenance activities.

Water Environment: Water requirement during O&M phase is primarily for module cleaning. As mentioned earlier
in this report, it is estimated approximately 1.5 litre water per module will be utilised and 18 cycles per year for
11,20,000 modules will be undertaken. Therefore, 30,240 KL water will be required annually for module cleaning.
For domestic purpose, approximately 1500 litre per day and 548 KL per year will be required. APSPCL will arrange
and provide the necessary water supply for operation and maintenance of solar power plant from date of
commissioning. APSPCL has connected natural drains and man-made canal with its reservoir to collect rain water.
The APSPCL reservoir is also connected with Veligallu reservoir. As APSPCL is responsible for supplying water to
other solar power project developers as well which may put stress on water resources. At present, the use of dry
cleaning and semi dry cleaning mechanisms for module cleaning have not been considered. Appropriate test runs
may provide more information on feasibility of implementing such solutions. Such technologies may significantly
reduce overall water consumption during the operation phase.

Additionally, use of water resource is also expected during operation phase for module cleaning activities. APSPCL
is responsible for supplying water to the project proponent along with other solar power project developers. This
may put additional stress on water resources, therefore, the impact significance during operation phase has been
assessed as moderate. It must be noted that additional mitigation measures by the project proponent such as
optimizing water usage, sensitization of water use, regular inspection of water leaks, recycling/ reuse to the extent
possible and opting for dry and semi dry module cleansing mechanisms may reduce the overall impact.

Employment: During the operations phase, the requirement for unskilled and semi-skilled labour is expected to
drastically reduce and restrict to maintenance work of the facility, 24 hour security, bush and undergrowth cleaning
and housekeeping activities. Therefore, the operation phase will lead to loss of employment.

Ecology: Transmission line from the Pooling Substation to the Grid Substation is passing through a corridor
scrublands, so risk of mature tree cutting is almost nil. Furthermore, baseline has already established that the study
area only provides habitat for only Least Concerned Species.

E.8.3 Decommissioning phase

Soil environment: Soil in the study area will be affected due to soil compaction due to the increased vehicular and
workforce movement, dismantling and storage of plant components on the adjacent land, removal of internal
electric lines/ poles etc. and waste generated in form of dismantled plant components and demolition debris from
plant foundations, storage yard and substation complex.

Water Environment: Water during the decommissioning phase will be consumed by labourers for drinking and
domestic purposes. The source of water is not known at this stage. However, since Ayana has plans to install
borewells at site, it is anticipated that groundwater may be abstracted for meeting the water requirement. According
to CGWB study for Anantapur district, NP Kunta Mandal where the project site falls is categorised as “semi critical”
in terms of ground water development. Also, there is a potential for contamination of groundwater and surface
water resources resulting from improper management of sewage and accidental spills/leaks at the storage areas.

Air quality: Air quality in the study area will be impacted in the form of fugitive dust emissions from
construction/installation activities, vehicular emissions and exhaust emissions from emergency DG sets. The
biggest source of emissions in the decommissioning phase is the fugitive dust emissions from demolition activities.
The demolition activities are likely to occur for a very small period of time.
Ambient noise: During decommissioning phase of the project, noise will generate from movement of vehicles
carrying dismantled structure and equipment.

Economy and employment: The major social impacts associated with the decommissioning phase are linked to
the loss of jobs and associated income

E.8.4 Key cumulative impacts

The project site falls under Ananthapuramu Ultra Mega Solar Park having a 1500 MW capacity. The solar park
comprises of solar power developers such as Tata Power Solar (500 MW) and Softbank Power, Sprng Energy etc
however the same is yet to be finalized. All of the above highlighted impacts may have a heightened effect in the
study area due to the presence of other solar power Projects.

E.9 Mitigation Measures and ESMP-

For the purpose of providing site specific mitigation measures to mitigate key identified impacts from the Project,
an ESMP has been developed. The ESMP specifies the standards and controls required to manage and monitor
environmental and social impacts during construction and operation phases. To achieve this, the ESMP identifies
potential adverse impacts from the planned activities and outlines mitigation measures required to reduce the likely
negative effects on the physical, natural and social environment. This is in accordance to IFC Performance
Standards 1 and AIIB standards which emphasizes the importance of managing social and environmental
performance throughout the lifecycle of the Project.

E.9.1 Organisational Structure

At the Site level, during operation phase, ARPPL will depute a Site Manager/ Plant Head. Ayana’s Plant Head will
be responsible for managing the environment and social performance of the Site, in compliance with the Company's
IMS system and the applicable legislation and shall also be responsible for reporting the EHS compliance status
to the corporate office. The Plant head will be supported by the Site Incharge/ Safety Supervisor of the O&M
Contractor. During construction phase, Ayana’s Site Incharge will be supported by a Project Management
Contractor Safety Supervisor, who will be responsible to oversee EPC’s work progress and report the overall EHS
status of the site during construction phase.

E.9.2 Roles and Responsibilities
ARPPL will majorly play a role of supervisor to oversee the project performance pertaining to environment, health,
safety and social issues.

E.9.3 Inspection, Monitoring and Audit

Inspection and monitoring of the environmental impacts of the Project activities will increase the effectiveness of
ESMP. Through the process of inspection and auditing, ARPPL will ensure that the conditions stipulated under
various permits are followed. The inspections and audits will be done by EPC contractor (during construction
phase), ARPPL’s QHSE department and by external agencies/experts. The entire process of inspections and
audits should be documented. The inspection and audit findings are to be implemented by the site in-charge.

E 9.3.1 Report and Documentation

ARPPL will develop and implement a programme of regular reporting through the stages of the project lifecycle.
The personnel delegated EHS roles shall be required to fully comply with the monitoring programme in terms of
timely submissions of reports as per acceptable level of detail. Reporting will be done in form of environmental
check list, incident record register, training records, and environmental and social performance reports (weekly,
monthly, quarterly, half yearly, yearly etc.).

E 9.3.1.1 External Reporting and Communication

QHSE head is responsible for ensuring that communication with regulatory agencies and stakeholders are
maintained as per the requirement. All complaints and enquiries are to be appropriately dealt with and records
should be maintained in a Complaint/Enquiry Register by the delegated staff of EHS.

E 9.3.1.2 Internal Reporting and Communication

According to ARPPL’s Integrated Management System and QHSE Manual, EHS personnel/ PMC supervisor at
site will share inspection and audit findings with their suggested measures regularly to the Site In-Charge. Site In-
Charge will further share the EHS findings to the QHSE department for their consideration. The EHS audit findings
are also to be communicated within the staff working on the project. To maintain an open communication between
the staff and management on HSE performance the followings are being used:

Monthly compliance reports will be shared by the contractors during construction and operation period. The
compliance will be verified against applicable laws, IMS and other conditions as required by the contract.
E 9.3.2 Documentation

Documentation is an important step in the implementation of the ESMP, Ayana will establish a documentation and
record keeping system in keeping with their IMS, to ensure recording and updating of documents as discussed in
the ESMP. Responsibilities have to be assigned to relevant personnel for ensuring that the ESMP documentation
system is maintained and that document control is ensured through access by and distribution to, identified
personnel in form of the following:

« Master Environment Management System document;
e Legal Register;

e Operation control procedures;

¢ — Work instructions

e — Incident reports;

« Emergency preparedness and response procedures;
e — Training records;

e — Monitoring reports;

e Auditing reports; and

e Complaints register and issues attended/closed.

E 9.3.3 ESMP Review and Amendments

The ESMP acts as an environment and social management tool which needs to be periodically reviewed to address
changes in the organization, process or regulatory requirements.

Following a review, Site in charge in coordination with personnel delegated EHS will be responsible for making the
amendments in the ESMP and seeking approval from the Regional and Corporate heads. The amended ESMP
will be communicated to all the staff on the project.

E.9.4 Purpose of the ESMP

The purpose of ESMP is to:

e Provide an institutional mechanism with well-defined roles and responsibilities for ensuring that measures
identified in ESIA designated to mitigation potentially adverse impacts are implemented.

e List all suggested mitigation measures and control technologies, safeguards identified through the ESIA
process.

e Provide Project monitoring program for effective implementation of the mitigation measures and ascertain
efficacy of the environmental management and risk control systems in place; and

e Assist in ensuring compliance with all relevant legislations at local, state and national level for the Project.
E.9.5 Mitigation measures

The relevant mitigation measures to all the impacts identified during the impact assessment study have been
presented in Section 6 (Impact Assessment) and Table 7.1 (Environmental and Social Management Plan) of the
ESIA report for the Project. Key Mitigation measures for construction operation and decommissioning phases are
summarized below.

« Land use:

- Construction activities should be restricted to designated area;

- On completion of construction activities, land used for temporary facilities such as stockyard if any should
be restored to the extent possible; and
- The land use in and around permanent project facilities should not be disturbed

© Soil:

- Site clearance, piling, excavation and access road construction will not be carried out during the monsoon
season to minimize erosion and run-off.

- Vehicles will utilize existing roads to access the site.

- EPC Contractor should ensure that no unauthorized dumping of used oil and other hazardous waste is
undertaken at the site;

Designated areas should be provided for Solid Municipal Waste and daily collection and period disposal
should be ensured;

Construction and Demolition Waste should be stored separately and be periodically collected by an
authorized treatment and storage facility

- All waste should be stored in a shed that is protected from the elements (wind, rain, storms, etc.) and away
from natural drainage channels

- A log book should be maintained for quantity and type of hazardous waste generated

- In case of accidental/unintended spillage, the contaminated soil should be immediately collected and
stored as hazardous waste.

Water:

e Authorized water tankers should be hired if water is abstracted from nearby reservoirs
Obtain permission from Rural Development Department, Government of Andhra Pradesh if groundwater
is planned to be abstracted

e — Regularly monitor the ground water quality and maintain logbook for water consumption.

«Prepare and implement water conservation scheme e.g., rainwater harvesting at the project site.

e Operation Phase

e Options for dry and semi dry module cleaning techniques should be explored and studies for

implementation of the same at site should be considered to reduce overall water demand for the project
during operation phase.

Air Quality:
The speed limit of the heavy vehicles should be maintained.
« — Allthe vehicle should have valid PUC certificate.
e Occupational Health and Safety
e All workers (regular and contracted) should be provided with training on Health and Safety management

system of the EPC contractor during construction stage and company’s EHS policies and procedures
during the operation stage;

Landholding and Employment:

e — Ensure, to the extent practicable, that compensation was paid as per section 26 of LAAR Act 2013 ( to
land owners whose land was acquired by government), payment to Private land owners for AASPL parcel
is made available and the compensation was not paid below market price;

e Explore possibilities of employment of locals, land sellers, erstwhile Assigned land users during
construction phase of the project;
e — Ensure inclusion of members of land seller households for project, in the Skill Development program being
conducted and other community development activities by AASPL.

Labour Influx:

e To the extent possible, locate the labour camp(s) within the project footprint area identified;

Adequately monitor the contractor's compliance to the applicable rules and regulations;

« Development of the labour camp in keeping with the IFC Worker's Accommodation Guideline;

e Provide adequate sanitation and waste management facilities including, such as safe drinking water,
proper waste collection and disposal system, etc.;

e Undertake health awareness among the local community,

e Provide the local community an understanding of the project activities and the possible health and safety
risks associated with the same as part of the engagement process;

e — Implement on-site vector control measures;

e Access to the local community to the grievance redressal mechanism for the project;

e Implement ARPPL’s policy of non-discrimination and prevent unequal distribution of project benefit.

Ecology:
e — Project related activities should be avoided during the night time.

«General awareness regarding wildlife should be enhanced through trainings, posters etc. among the staff
and labourers;

e — Strict prohibition should be implemented on trapping, hunting or injuring wildlife within the subcontractors
and should bring a penalty clause under contractual agreements;

«Camp and kitchen waste should be collected and disposed in a manner that it does not attract wild
animals;

e Aminimum possible number of routes should be authorized for use during construction by the labourers
and staff, speed limited of the vehicles plying in these routes should be kept 15-20 km/hr to avoid road
kill;

e — Strict prohibition on use of fuel wood and shrubs from nearby areas as kitchen fuel;

e Temporary barriers should be installed on excavated areas;

e  Stage-wise re-vegetation with local species should be undertaken immediately after completion of
construction work; and

e Minimise vegetation removal or trimming to the extent possible at Solar Farm site including internal access
roads, pooling substation area, yards, and other ancillary facilities;

e Construction noise should be minimized by usage of acoustic enclosures and lubrication of equipment’s
where feasible.

E.10 Conclusion

The Project is a green energy project which will generate 250 MW power through solar energy after commissioning.
During the construction phase, the project and its key components such as site office building, external transmission
lines, internal transmission line, etc. are likely to have minor to negligible impacts on baseline environmental
parameters such as soil, noise, water, air, after suggested mitigation measures are implemented. The impact on
land use (conversion from agricultural to industrial land) would have moderate impact. The E&S impacts during
operation phase are likely to be minor to negligible. The social impacts from the Project are assessed to be in terms
of loss of land and agricultural income and community health and safety impacts but beneficial in terms of local
employment and overall local area development.

The Environmental and Social Management Plan (ESMP) describes mitigation measures for impacts specific to
Project activities and also discuss implementation mechanism. To conclude, the implementation of ESMP/
Management plans will help Ayana in complying with its internal E&S requirements as well as national/state
regulatory framework in addition to AIIB’s ESP and ESS requirements.
